Title: From Thomas Jefferson to Thomas Mann Randolph, 29 January [1801]
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Washington Jan. 29. [1801]

Your’s of the 24th. came to hand last night. on application to the Postmaster Genl. it seems that I should have put my letters into the office here on the Thursday, instead of Friday. this accordingly goes to the office this day, which is Thursday, and therefore ought to get to you on Thursday next. it may very likely therefore go with my letter of the 23d.
I am very glad indeed to find that Lilly has got so strong a gang,  independant of yours & the nailers. with respect to yours I wish you to do exactly what is most for your own interest, either keeping them yourself, or putting any of them with mine as best suits your own convenience. I still think it will be better that such of the nailers as may be able to handle the axe should be employed with it till April, that is to say till Powell comes. it will be useful to them morally and physically, and I have work enough of that kind, with the canal & road to give them full employment. perhaps, as the blowing to be done in the canal will be tedious, it might be worth while to keep Joe & Wormely employed on that in all good weather. if you think so, they should work separately, as I think that one hand to hold the auger & one to strike, is throwing away the labour of one. there should be force enough kept in the nailery to supply our standing customers. there is another reason for employing only the weaker hands in the nailery. I do not believe there is rod to employ the whole any length of time; and none can be got to them till April. I should be glad mr Lilly or mr Dinsmore would count the faggots on hand, & inform me of the quantity by return of post; as I have forgotten the state of the supplies on hand, when I left home.—mr Wilson Nicholas and myself have this day joined in ordering clover seed from New York, where it is to be had, it is said, at 12 dollars. I have ordered 5. bushels for you. I believe I have none to sow myself. mr Jefferson informs me two small casks of wine are forwarded for me to Milton. out of this I wish you to take what I borrowed of you: and I will be thankful to you to inform me as soon as you can of the size of the casks, that I may know how to proportion the equivalent to mr Yznardi. it should be stored in the Dining room cellar, & that secured by double locks, as I presume it is.—with respect to the election, there is no change of appearance since my last. the main body of the Federalists are determined to elect B. or to prevent an election. we have 8. states certain, they 6. and two divided. there are 6. individuals, of moderate dispositions, any one of which coming over to us, will make a 9th. vote. I dare not trust more through the post. my tender love to my ever dear Martha, and to the little ones. I believe I must ask her to give directions to Goliah & his senile corps to prepare what they can in the garden; as it is very possible I may want it. accept assurances of my sincere affection. Adieu.
